UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7382


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge.   (8:97-cr-00053-PJM-1; 8:14-cv-02732-PJM; 8:14-cv-02742-
PJM)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.       Lindsay Eyler Kaplan,
Sujit Raman, Assistant United States          Attorneys, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Damon      Emanuel      Elliott     seeks      to    appeal          the    district

court’s order dismissing without prejudice his petition filed

under 28 U.S.C. § 2241 (2012) and his motion filed pursuant to

28    U.S.C.    §    1651       (2012),   both     of     which      the       district       court

properly       construed         as    successive       28     U.S.C.          §    2255     (2012)

motions.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate       of   appealability.                28     U.S.C.

§ 2253(c)(1)(B) (2012).                A certificate of appealability will not

issue     absent       “a       substantial      showing       of        the       denial    of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that      reasonable            jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see     Miller-El     v.   Cockrell,           537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Elliott has not made the requisite showing.                                    Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                               2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3